UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 67) AIRGAS, INC. (Name of Subject Company) AIRGAS, INC. (Name of Person Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Robert H. Young, Jr. Senior Vice President, General Counsel and Secretary Airgas, Inc. 259 North Radnor-Chester Rd. Radnor, PA 19087-5283 (610) 687-5253 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) With copies to: Daniel A. Neff, Esq. David A. Katz, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No. 67 to Schedule 14D-9 amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 (as amended from time to time, the  Statement ) originally filed by Airgas, Inc., a Delaware corporation ( Airgas  or the  Company ), with the Securities and Exchange Commission on February 22, 2010, relating to the tender offer by Air Products Distribution, Inc. ( AP Sub ), a Delaware corporation and wholly owned subsidiary of Air Products and Chemicals, Inc. ( Air Products ), to purchase all of the outstanding shares of Airgas Common Stock, par value $0.01 per share, including the associated rights to purchase shares of Series C Junior Participating Preferred Stock ( Rights , and together with the Airgas Common Stock, the  Airgas Common Shares ), at a price of $70.00 per share, net to the seller in cash, without interest and less any required withholding taxes. Except as specifically noted herein, the information set forth in the Statement remains unchanged. Capitalized terms used in this Amendment without definition have the respective meanings set forth in the Statement. ITEM 9. EXHIBITS Item 9 of the Statement is hereby amended and supplemented by adding the following exhibits: Exhibit Number Description (a)(112) Memo to Associates, dated December 22, 2010 (a)(113) Letter to Customers, dated December 22, 2010 1 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. AIRGAS, INC. By: /s/ Robert H. Young, Jr. Name: Robert H. Young, Jr. Title: Senior Vice President and General Counsel Dated: December 22, 2010 2 EXHIBIT INDEX Exhibit Number Description (a)(112) Memo to Associates, dated December 22, 2010 (a)(113) Letter to Customers, dated December 22, 2010 3
